DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The rejections of the previous Office action are withdrawn in view of further consideration.

Election/Restriction
In view of a lack of search burden, Groups I and II are rejoined.
This application contains claims directed to the following THREE categories of patentably distinct species.  Applicant is required to elect a single species from each of the three categories.

Category A:  spectroscopy
Species A-1:  ultraviolet/visible (claim 6)
Species A-2:  infrared (claim 7)
Species A-3:  X-ray (claim 8)
Species A-4:  NMR (claim 9)
Species A-5:  electron paramagnetic resonance (claim 10)
Justification:  Each form of spectroscopy is a distinct technique.

Category B:  equation for reference function
Species B-1:  claim 12
Species B-2:  claim 13
Species B-3:  claim 14
Species B-4:  claims 15-16
Justification:  Each equation for a reference function is mathematically distinct.

Category C:  experiment for measuring decoherence decay
Species C-1:  spin echo (claim 26)
Species C-2:  photon echo (claim 27)
Justification:  Each experiment for measuring decoherence decay is a distinct technique.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 11, 17-25, and 28 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
	The species or groupings of patentably indistinct species require a difference filed of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Ryan Melnick on 26 July 2022 a provisional election was made without traverse to prosecute Species A-1, B-1, and C-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10, 13-16, and 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-28 are pending in the application
Claims 1-6, 11-12, 17-25, and 27-28 are examined in the instant Office action.

Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-12, 17-25, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite a method of drug discovery by screening a binding assay while using quantum mechanics to compare similarities between a reference function and the combination of mean energy and energy level spacings.  It is interpreted that that drug candidate with the combination of mean energy and energy level spacings closest to a reference function is the most viable drug candidate.  The claims do not restrict the type of drug, the reference function, or the type of binding reaction.  Consequently, at least the independent claims recite that in a screening of ANY binding assay, comparison of the quantum mechanical energy properties of ANY binding assay to ANY reference function leads to drug candidates for ANY drug.  The specification does not have enough representative species to support the genuses of ANY binding assay, ANY reference function, or drug candidate for ANY drug.  For example the document of Goede et al. [Bioinformatics, volume 21, 2005, pages 1751-1753] references a database of thousands of conformations of thousands of drugs.  In the absence of possession of these genuses in the specification, the claims lack WRITTEN DESCRIPTION.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-12, 17-25, and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

1.  The claims recite a method of drug discovery by screening a binding assay while using quantum mechanics to compare similarities between a reference function and the combination of mean energy and energy level spacings.  It is interpreted that that drug candidate with the combination of mean energy and energy level spacings closest to a reference function is the most viable drug candidate.  The claims are missing a step of teaching how a drug candidate with the quantum mechanics energetics properties most similar to a reference function would be the most viable drug candidate.

	2.  While the specification goes into detail of the quantum mechanics, the specification discloses very little with regard to the nexus of quantum mechanics and drug discovery.  In other words, the specification does not disclose how, in a screening of ANY binding assay, comparison of the quantum mechanical energy properties of ANY binding assay to ANY reference function leads to drug candidates for ANY drug.  

	3.  The prior art teaches some of the reference functions in the disclosure.  For example, 3-4 and 6 of Palla et al. [New Journal of Physics, volume 8, 2006, page 307, 10 pages; on IDS] teach some of the recited reference functions.  However, Palla et al. does not teach relating the reference function to a biological binding assay for finding the most viable drug candidates.

	4.  The claims do not recite a nexus between the quantum mechanics and the biological binding assay.  The specification does not disclose the nexus between quantum mechanics and the binding assay.  While the prior art teaches the reference functions applied to spectroscopy, the prior art does not teach using the reference functions as a basis for discovering drug candidates.  In the absence of guidance from the claims, specification, and prior art, the nexus is interpreted to be unpredictable.  Such unpredictability yields UNDUE EXPERIMENTATION.

	In view of the above, it is the Examiner’s position that with the insufficient guidance and working examples and in view of unpredictability and the state of art, one of skill in the art could not make and/or use the invention with the claimed breadth without an undue amount of experimentation.

Related Prior Art
	The prior art of Martinis et al. [Physical Review B, volume 35, 1987, pages 4682-4698] teaches relating the quantum behavior of a macroscopic degree of freedom to experimental tests [title].  

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        31 July 2022